Citation Nr: 1709044	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  10-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as of May 31, 2011. 


REPRESENTATION

Veteran represented by:	David W. Magann, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1951 to March 1954, and in the United States Air Force from March 1956 to March 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was previously before the Board in August 2013, at which time the Board found that the record raised the possibility that the Veteran was unemployable because of his service-connected disabilities.  Thus, the Board found that the determination as to whether he was entitled to a TDIU was before it, and remanded the issue for additional development.   Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The case was again before the Board in August 2015, at which time it was remanded in order to provide the Veteran with a requested hearing on the matter of entitlement to TDIU. 

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

The Board notes that the Veteran, through his representative, indicated at the January 2017 hearing that he was seeking entitlement to TDIU only as effective on May 31, 2011, the date that his combined schedular disability rating met the TDIU criteria.  Thus, the Board has recharacterized the claim as reflected on the cover page of this decision. 

Finally, following the most recent adjudication of the  claim, in a June 2015 supplemental statement of the case, the Veteran submitted additional medical evidence.  At the January 2017 hearing, through his representative, the Veteran waived agency of original jurisdiction consideration of such evidence.  38 C.F.R. 
§ 20.1304 (c) (2016).  Therefore, the Board may consider such newly received evidence.
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his educational and occupational background, as of May 31, 2011. 


CONCLUSION OF LAW

The criteria for a TDIU have been met, as of May 31, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and its implementing regulations. 

A total disability rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a TDIU, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16 (a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service-connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice, supra (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master degree in education and his part-time work as a tutor). 

In the instant case, the Veteran is service-connected for PTSD, evaluated as 50 percent disabling as of May 31, 2011; sensory neuropathy of the right ulnar nerve, residual of shell fragment wound, evaluated as 30 percent disabling; residuals of shell fragment wound, scars, right upper extremity, evaluated as 10 percent disabling; a shrapnel wound scar of the buttock and for all linear scars, both evaluated at a noncompensable rate, for a combined 70 percent rating from May 31, 2011.  Therefore, he satisfies the threshold schedular requirement for a TDIU pursuant to 38 C.F.R. § 4.16 (a), as of that date.  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such a nature and severity as to preclude substantially gainful employment.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran contends that he was last gainfully employed in December 2009, after working for 38 years at a plant nursery owned by his wife.  After she passed away, he indicated, his employment was terminated and he was unable to find a new job, due to his service-connected disabilities. 

In July 2011, the Veteran underwent a VA examination in relation to his claim for an increased rating for PTSD.  At that time, he indicated that he had been applying for jobs since moving to Florida, but that he had not heard back from any potential employer.  He attributed the lack of response to his age, but only in part.  He indicated that he had last worked in the family nursery, run by his wife, before her death in February 2010.  At the nursery, he performed architectural work, landscaping and maintenance on the greenhouses.  The examiner concluded that the Veteran's PTSD impacted his ability to work, in that his irritability was prominent. In addition, symptoms such as disrupted sleep, hypervigilance and exaggerated startle response would cause the Veteran significant problems in a work setting.  The Veteran indicated that he avoided such problems-such as having to inform others not to touch him and to make their approach known, so as not to startle him-by working with limited interpersonal contact and at the nursery.  The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity. 

At an April 2013 hearing before the Board on a separate claim, the Veteran testified that he attempted to perform manual labor at his wife's nursery, but was relegated to a supervisory position because he was unable to do so. 

In May 2013, the Veteran underwent VA examinations regarding his service-connected right upper extremity ulnar neuropathy and scars.  At that time, the examiner evaluated the Veteran's symptoms and determined neither would have any impact on his ability to work. 

In May 2015, the Veteran underwent a VA PTSD examination.  At that time, he reported that, due to the pain in his arm, he was unable to lift heavy objects.  He also endorsed irritability and difficulty making decisions, due to anxiety.  The examiner concluded that the Veteran's occupational and social impairment caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  As concerned employability, the examiner indicated that the Veteran's ability to understand and follow instructions was not profoundly impaired by his PTSD.  His ability to retain instructions, as well as sustain concentration to perform simple tasks, was likewise not impaired.  The Veteran's ability to maintain task persistence and pace was mildly impaired by PTSD, and his ability to respond appropriately to coworkers, supervisors or the general public was considered moderately impaired by his PTSD.  The Veteran's ability to respond appropriately to changes in the work setting was considered moderately impaired.  The examiner determined that the Veteran's mental condition did not preclude occupational functioning in a sedentary, structured, solitary work environment that accommodated his physical limitations. 

Also in May 2015, the Veteran was examined by VA regarding his service-connected ulnar neuropathy.  At that time, the Veteran indicated that his right arm had become weaker and his ability to use it to lift objects had lessened.  He reported pain and numbness in the arm.  The examiner concluded that the Veteran's disability impacted his ability to work, in that the Veteran would have difficulty with moderate to severe physical labor and lifting over 20 pounds.  He would, however, have no difficulties with mild physical labor or sedentary labor.  

The Veteran also underwent a VA scars examination in May 2015.  The examiner identified scars on the Veteran's right arm and buttocks, but opined that they would not impact his ability to work.

In his August 2015 application for TDIU, the Veteran reported that he worked from 1986 to 2009 at his wife's nursery.  He indicated at that time that he did not leave the job due to his service-connected disabilities.  He had attended 4 years of high school, but had no other formal training or education. 
In an October 2015 opinion, following an examination of the Veteran, private doctor G.M.A. described the extent of the Veteran's service-connected disabilities.  He noted that the Veteran had to stop working at the nursery in 2009 due to his right arm disability.  Dr. G.M.A. determined, based on the Veteran's age and state of health, and in consideration of multiple medical problems and the dysfunction of his right arm, that the Veteran was permanently and totally disabled. 

In a July 2016 report, Dr. F.J.S. indicated that the Veteran reported numbness in his hand and right wrist, and was in constant pain.  The Veteran reported to Dr. F.J.S. that he drove trucks immediately after service, but only for 3 years before the pain in his arm caused him to stop.  He then worked as a carpenter for a year, stopping when the pain in his arm made working impossible.  It was then that he started working at his wife's nursery, as a supervisor, which was his job for the next 38 years.  He indicated that the pain in his arm made him irritable.  When the business closed, the Veteran was no longer able to work.  

Dr. F.J.S. determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment and abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Dr. F.J.S. determined that such restrictions, when combined with the Veteran's service-connected disabilities, precluded him from engaging in any substantial or gainful employment, to include sedentary work activity.  He determined that the Veteran's service-connected disabilities restricted him from sedentary occupations and caused him to be unemployable since May 31, 2011.  

At the January 2017 hearing, the Veteran testified that he was unable to work at the nursery after his wife died.  During her lifetime, certain accommodations had been made for him, but after her death, her children inherited the business and he was let go. 

After a review of the evidence of record, and by resolving doubt in his favor as mandated by law, the Board finds that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment consistent with his educational and occupational background.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In reaching this determination, the Board notes that the United States Court of Appeals for the Federal Circuit has held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

In this regard, the Board finds significant that the Veteran's post-service work experience was almost entirely in a family-run business, where certain accommodations were made to account for his irritability and other symptoms associated with his service-connected disabilities.  The July 2011 VA examiner found that the conditions that required such accommodations-that is, anxiety symptoms attributable to PTSD-would cause significant problems in a work setting.  In addition, the May 2015 VA PTSD and nerve examiners each determined that the Veteran's service-connected PTSD and right arm disability would impair his ability to work, in that he would require a structured, solitary, sedentary job with mild physical labor.  Although Dr. G.M.A., in his October 2015 opinion, determined that the Veteran was permanently and totally disabled, he did not indicate that the Veteran was rendered such solely by his service-connected disabilities.  In addition, Dr. G.M.A. based his conclusion on incorrect facts-namely, that the Veteran stopped working at the nursery due to his service-connected right arm disability-and factored the Veteran's age into his conclusion.  As the determination of entitlement to TDIU is a factual, rather than medical, question, the Board is free to afford no value to Dr. G.M.A.'s factually incorrect opinion, and does so.  Finally, the Board notes that its conclusion is supported not only by the reports of the VA examiners, but also by Dr. F.J.S., who in July 2016 determined that the Veteran's service-connected disabilities combined to render him unemployable as of May 31, 2011. 

Therefore, given the evidence regarding the functional impairment associated with the Veteran's service-connected disabilities and in light of educational and occupational background, the Board resolves all doubt in his favor and finds that such disabilities preclude him from securing or following a substantially gainful occupation.  Therefore, entitlement to a TDIU, as of May 31, 2011, is warranted.


ORDER

A TDIU is granted, as of May 31, 2011, subject to the laws and regulations governing the payment of monetary benefits. 




____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


